EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16 was cancelled.

Drawings
The drawings were received on August 28, 2017.  These drawings are acceptable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, discloses a system for controlling a direction of travel of a tool relative to a body surface, the system comprising, inter alia: an interface adapted to receive an image data containing images; and a processor comprising a set of instructions for executing operations, the set of instructions including instructions for: determining locations of a plurality of fiducials appearing in one or more images of a body surface; selecting or allowing a user to select a first location on the body surface; and determining a direction of travel of a tool relative to the body surface based on the locations of at least some of the plurality of fiducials; wherein determining the direction of travel of the tool relative to the body surface is also based on the first location and a row associated with the first location, the row comprising a virtual region having a width and a length; and wherein the instructions include causing the tool to continue travel away from the first location in the determined direction of travel along the row to a second or subsequent location.
For comparison to the present invention, prior-art reference Robbins et al. (U.S. Pat. App. Pub. No. 2011/0098553), for example, discloses a system for controlling a direction of travel of a tool relative to a body surface, the system comprising, inter alia: an interface adapted to receive an image data containing images; and a processor comprising a set of instructions for executing operations, the set of instructions including instructions for: determining locations of a plurality of fiducials appearing in one or more images of a body surface; selecting or allowing a user to select a first location on the body surface; determining a direction of travel of a tool relative to the body surface based on the locations of at least some of the plurality of fiducials; and causing the tool to continue traveling away from the first location in the determined direction of travel a second or subsequent location.  However, Robbins et al. do not disclose that the instructions include determining a direction of travel of a tool relative to the body surface based on the locations of at least some of the plurality of fiducials, the first location, and a row associated with the first location, the row comprising a general virtual region having a width and a length; wherein the instructions also include causing the tool to continue traveling away from the first location in the determined direction of travel along the row to the second or subsequent location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771